DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 10-20 in the reply filed on 02/03/2021 is acknowledged.
Claims 1-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention of group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/3/2021.
EXAMINER'S AMENDMENT



An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 1-9 directed to an invention non-elected without traverse.  Accordingly, claims 1-9 have been cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Independent claim 10 recites, ‘A guide layout creating method comprising: selecting, by a selection module, a first point as a point on which a guide to array a plurality of particles in a first array is arranged; calculating, by a calculation module, first free energy when the plurality of particles are arrayed in the first array by the guide arranged on the first point, and second free energy when the plurality of particles are arrayed in a second array by the guide arranged on the first point, a type of the 
In addition, Robles also discloses the methods and/or techniques discloses may be implemented in whole or in part by software comprising computer-executable instructions stored on computer-readable media. (Para, 0030-0032). Independent claim 19 is directed to, ‘a computer-readable recoding medium non-temporarily recording a guide layout creating program that causes a computer to execute a guide layout creating method…’ The method steps recited in independent claim 19 are the method steps recited for the guide layout pattern forming method recited in independent claim 10. As discussed above with independent claim 10, Robles fails to teach and/or suggest the guide layout pattern forming method of claim 10. Therefore, the method steps executed by the computer-readable medium disclosed in Robles, would not be the method steps recited in independent claim 10 or the steps recited as being executed in independent claim 19. Therefore, independent claim 19 and claim 20 depending therefrom are allowable. 
Non-elected claims 1-9, which were withdrawn without traverse, have been cancelled via an Examiner’s amendment above. With no outstanding rejections and/or objections remaining, all pending claims are in condition for allowance and the application can issue.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569.  The examiner can normally be reached on Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899